 

 

S_ District Court

TORS letters Wisconsin Fe" tein
125 S. Jefferson St
Room 102 OCT $i 2019
Green Bay, WI 54301 Pec
Sfephen C. Dries, Clerk

 

 

 

RE: Case # 19CV0451
October 25"", 2019

Dear Honorable Judge William C. Griesbach,

Through discovery | have been requesting a copy of the DOJ’s
investigation report regarding Jessica Lorum’s Misconduct, William Francis, & the
Division of Community Corrections, which was performed by Special Agent
Ricardo Tijerino of Major Crimes Unit from the Wisconsin Department of Justice-
Division of Criminal Investigation. | have also asked for the Milwaukee County
Case 2018CF002795 discovery, investigation notes, files, court transcripts, etc...
The defendants told me to request them from the entities directly, however | have
attempted to obtain these records on my own prior to my suit, nevertheless | was
denied from the DOJ & Milwaukee County DA, unless the court can direct me to

a “special privilege” | can somehow invoke, | request the courts assistance.

My question to the court is seeing as how the DOJ is representing the
DOC’s interest in the case and seeing as the DOJ is the DOJ, will the court
somehow mediate or facilitate this information being turned over to me. The
defendants have the power of the Attorney General & the Department of Justice
behind them. | am sitting in a prison library with no access to any form of
obtaining any information besides Lexus Nexus, limited outdated legal
references, and through the discovery process; but they will not assist with

obtaining it or turning it over. Can | somehow subpoena the records from these

1
Case 1:19-cv-00451-WCG-JRS Filed 10/31/19 Page 1of2 Document 38

 
entities? The defendants also denied my requests and told me to request them

from the entities, so what is my legal path in getting said records?

| respectfully ask the court to facilitate me with obtaining the DOJ’s

investigation report of P.O Jessica Lorum which Special Agent Ricardo Tijerino
carried out & the discovery, investigation file & court transcripts of Milwaukee
County 2018CF002795 (Jessica Lorum Misconduct in Public Office Charge). The
information is more than relevant to my case it contains call logs, text messages,
letters, & etc...,, it was info which came from an internal DCC investigation,
which warranted the DOC/DCC to put Ms. Lorum and CFS Francis on
Administrative Leave, it was all information which the DOJ felt was pertinent
enough to collect to investigate & refer for charges, & Milwaukee County was
compel enough to prosecute & secure guilty plea. This information was critical to
the state when they needed it and now | need it, so it is CRUCIAL information,
and | feel | am entitled to it. | respectfully request the court’s assistance in this

matter. Thank you for your time & consideration.

RESPECTFULLY SUBMITTED:

CJESUS RANGEL #353671
Pro Se Plaintiff

 

Chippewa Valley Correctional Treatment Facility
2909 East Park Ave
Chippewa Falls, WI 54729

Case 1:19-cv-00451-WCG-JRS _ Filed40/31/19 Page 2 of 2 Document 38
